Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 5-7, 9-14, 17, 18, 20 are pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.
Allowable Subject Matter
Claims 1, 2, 5-7, 9-14, 17, 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Seo et al. (US 2017/0367087) discloses transmitting sidelink transmission channels according to priority (0270-0274, 0281-0283), but not the amended limitations of the independent claim(s).
Regarding independent Claim 1, the prior art fails to teach or suggest: wherein the first data to be sent is feedback information for first sidelink data, the first parameter information is priority information of the first sidelink data, the second data to be sent is second sidelink data, and the second parameter information is priority information of the second data,
wherein the preset rule comprises: if a priority of the first sidelink data is higher than a priority of the second sidelink data, sending, by the terminal device, the first sidelink transmission channel on the target transmission resource; or,
if the priority of the first sidelink data is lower than the priority of the second sidelink data, sending, by the terminal device, the second sidelink transmission channel on the target transmission resource,
wherein the first sidelink data and the second sidelink data are carried on a same type of channel., in combination with the remaining limitations of the claim.

Regarding independent Claim 13, 20, the prior art fails to teach or suggest: wherein the first data to be sent is feedback information for first sidelink data, the first parameter information is priority information of the first sidelink data, the second data to be sent is second sidelink data, and the second parameter information is priority information of the second data,
wherein the preset rule comprises: if a priority of the first sidelink data is higher than a priority of the second sidelink data, sending, by the transceiver, the first sidelink transmission channel on the target transmission resource; or,
if the priority of the first sidelink data is lower than the priority of the second sidelink data, sending, by the transceiver, the second sidelink transmission channel on the target transmission resource,
wherein the first sidelink data and the second sidelink data are carried on a same type of channel., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467